      Case 2:20-cv-00681-MHT-CSC Document 25 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


D'ATHONY BROWN,                      )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:20cv681-MHT
                                     )                (WO)
REOSHA BUTLER, Warden,               )
et al.,                              )
                                     )
       Defendants.                   )

                                 JUDGMENT

      In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

      (1) The        United       States        Magistrate        Judge's

recommendation (Doc. 23) is adopted.

      (2) This lawsuit is dismissed, without prejudice,

for    failure     to   follow     court    orders    and    failure      to

prosecute.

      (3) The motion for preliminary injunction (Doc. 2)

is denied as moot.

      No costs are taxed.
   Case 2:20-cv-00681-MHT-CSC Document 25 Filed 06/11/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
